
	
		I
		112th CONGRESS
		2d Session
		H. R. 3988
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2012
			Mr. Murphy of
			 Pennsylvania (for himself, Mr.
			 Pallone, Mr. Pitts, and
			 Mr. Waxman) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  establish user-fee programs for generic drugs and biosimilars.
	
	
		1.Short title; table of
			 contentsThis Act may be cited
			 as the Generic Drug and Biosimilar
			 User Fee Act of 2012.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title; table of contents.
				Sec. 2. Table of contents.
				Title I—Fees relating to generic drugs
				Sec. 101. Short title; references in title;
				findings.
				Sec. 102. Authority to assess and use human generic drug
				fees.
				Sec. 103. Reauthorization; reporting requirements.
				Sec. 104. Sunset dates.
				Sec. 105. Effective date.
				Sec. 106. Amendment with respect to misbranding.
				Sec. 107. Electronic submission of applications.
				Sec. 108. Streamlined hiring authority of the Food and Drug
				Administration to support activities related to human generic
				drugs.
				Title II—Fees relating to biosimilar biological
				products
				Sec. 201. Short title; references in title;
				finding.
				Sec. 202. Fees relating to biosimilar biological
				products.
				Sec. 203. Reauthorization; reporting requirements.
				Sec. 204. Sunset dates.
				Sec. 205. Effective date.
				Sec. 206. Savings clause.
				Sec. 207. Technical amendment; conforming
				amendment.
			
		IFees
			 relating to generic drugs
			101.Short title;
			 references in title; findings
				(a)Short
			 titleThis title may be cited as the Generic Drug User Fee Amendments of
			 2012.
				(b)References in
			 actExcept as otherwise specified, amendments made by this title
			 to a section or other provision of law are amendments to such section or other
			 provision of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et
			 seq.).
				(c)FindingsThe
			 Congress finds that the fees authorized by the amendments made in this title
			 will be dedicated, as set forth in the goals identified in the letters from the
			 Secretary of Health and Human Services to the Chairman of the Committee on
			 Health, Education, Labor, and Pensions of the Senate and the Chairman of the
			 Committee on Energy and Commerce of the House of Representatives, as set forth
			 in the Congressional Record. These fees are intended to help the Food and Drug
			 Administration ensure that participants in the United States generic drug
			 system comply with United States quality standards, and to increase the
			 likelihood that American consumers have timely access to low-cost, high-quality
			 generic drugs. A comprehensive human generic drug user fee program, to be
			 supplemental to traditional appropriated funding, should be focused on three
			 key aims:
					(1)SafetyEnsure
			 that industry participants, foreign or domestic, who participate in the United
			 States generic drug system are held to consistent high-quality standards and
			 are inspected biennially, using a risk-based approach, with foreign and
			 domestic parity.
					(2)AccessExpedite
			 the availability of low-cost, high-quality generic drugs by bringing greater
			 predictability to the review times for abbreviated new drug applications,
			 amendments, and supplements, increasing predictability and timeliness in the
			 review process.
					(3)TransparencyEnhance
			 the Food and Drug Administration’s ability to protect Americans in the complex
			 global supply environment by requiring the identification of facilities
			 involved in the manufacture of generic drugs and associated active
			 pharmaceutical ingredients, and improving the Food and Drug Administration’s
			 communications and feedback with industry in order to expedite product
			 access.
					102.Authority to
			 assess and use human generic drug feesSubchapter C of chapter VII (21 U.S.C. 379f
			 et seq.) is amended by adding at the end the following:
				
					7FEES
				RELATING TO GENERIC DRUGS 
						744A.DefinitionsFor purposes of this part:
							(1)The term
				abbreviated new drug application—
								(A)means an
				application submitted under section 505(j), an abbreviated application
				submitted under section 507 (as in effect on the day before the date of
				enactment of the Food and Drug Administration Modernization Act of 1997), or an
				abbreviated new drug application submitted pursuant to regulations in effect
				prior to the implementation of the Drug Price Competition and Patent Term
				Restoration Act of 1984; and
								(B)does not include
				an application for a positron emission tomography drug.
								(2)The term
				active pharmaceutical ingredient means—
								(A)a substance, or a
				mixture when the substance is unstable or cannot be transported on its own,
				intended—
									(i)to
				be used as a component of a drug; and
									(ii)to furnish
				pharmacological activity or other direct effect in the diagnosis, cure,
				mitigation, treatment, or prevention of disease, or to affect the structure or
				any function of the human body; or
									(B)a substance
				intended for final crystallization, purification, or salt formation, or any
				combination of those activities, to become a substance or mixture described in
				subparagraph (A).
								(3)The term
				adjustment factor means a factor applicable to a fiscal year that
				is the Consumer Price Index for all urban consumers (all items; United States
				city average) for October of the preceding fiscal year divided by such Index
				for October 2011.
							(4)The term
				affiliate means a business entity that has a relationship with a
				second business entity if, directly or indirectly—
								(A)one business
				entity controls, or has the power to control, the other business entity;
				or
								(B)a third party
				controls, or has power to control, both of the business entities.
								(5)(A)The term
				facility—
									(i)means a business or other
				entity—
										(I)under one management, either direct or
				indirect; and
										(II)at one geographic location or address
				engaged in manufacturing or processing an active pharmaceutical ingredient or a
				finished dosage form; and
										(ii)does not include a business or other entity
				whose only manufacturing or processing activities are one or more of the
				following: repackaging, relabeling, or testing.
									(B)For purposes of subparagraph (A), separate
				buildings within close proximity are considered to be at one geographic
				location or address if the activities in them are—
									(i)closely related to the same
				business enterprise;
									(ii)under the supervision of the same
				local management; and
									(iii)capable of being inspected by the
				Food and Drug Administration during a single inspection.
									(C)If a business or other entity would
				meet the definition of a facility under this paragraph but for being under
				multiple management, the business or other entity is deemed to constitute
				multiple facilities, one per management entity, for purposes of this
				paragraph.
								(6)The term
				finished dosage form means—
								(A)a drug product in
				the form in which it will be administered to a patient, such as a tablet,
				capsule, solution, or topical application;
								(B)a drug product in
				a form in which reconstitution is necessary prior to administration to a
				patient, such as oral suspensions or lyophilized powders; or
								(C)any combination of
				an active pharmaceutical ingredient with another component of a drug product
				for purposes of production of a drug product described in subparagraph (A) or
				(B).
								(7)The term
				generic drug submission means an abbreviated new drug application,
				an amendment to an abbreviated new drug application, or a prior approval
				supplement to an abbreviated new drug application.
							(8)The term
				human generic drug activities means the following activities of
				the Secretary associated with generic drugs and inspection of facilities
				associated with generic drugs:
								(A)The activities
				necessary for the review of generic drug submissions, including review of drug
				master files referenced in such submissions.
								(B)The issuance
				of—
									(i)approval letters
				which approve abbreviated new drug applications or supplements to such
				applications; or
									(ii)complete response
				letters which set forth in detail the specific deficiencies in such
				applications and, where appropriate, the actions necessary to place such
				applications in condition for approval.
									(C)The issuance of
				letters related to Type II active pharmaceutical drug master files
				which—
									(i)set forth in
				detail the specific deficiencies in such submissions, and where appropriate,
				the actions necessary to resolve those deficiencies; or
									(ii)document that no
				deficiencies need to be addressed.
									(D)Inspections
				related to generic drugs.
								(E)Monitoring of
				research conducted in connection with the review of generic drug submissions
				and drug master files.
								(F)Postmarket safety
				activities with respect to drugs approved under abbreviated new drug
				applications or supplements, including the following activities:
									(i)Collecting,
				developing, and reviewing safety information on approved drugs, including
				adverse event reports.
									(ii)Developing and
				using improved adverse-event data-collection systems, including information
				technology systems.
									(iii)Developing and
				using improved analytical tools to assess potential safety problems, including
				access to external data bases.
									(iv)Implementing and
				enforcing section 505(o) (relating to postapproval studies and clinical trials
				and labeling changes) and section 505(p) (relating to risk evaluation and
				mitigation strategies) insofar as those activities relate to abbreviated new
				drug applications.
									(v)Carrying out
				section 505(k)(5) (relating to adverse event reports and postmarket safety
				activities).
									(G)Regulatory science
				activities related to generic drugs.
								(9)The term
				positron emission tomography drug has the meaning given to the
				term compounded positron emission tomography drug in section
				201(ii), except that paragraph (1)(B) of such section shall not apply.
							(10)The term
				prior approval supplement means a request to the Secretary to
				approve a change in the drug substance, drug product, production process,
				quality controls, equipment, or facilities covered by an approved abbreviated
				new drug application when that change has a substantial potential to have an
				adverse effect on the identity, strength, quality, purity, or potency of the
				drug product as these factors may relate to the safety or effectiveness of the
				drug product.
							(11)The term
				resources allocated for human generic drug activities means the
				expenses for—
								(A)officers and
				employees of the Food and Drug Administration, contractors of the Food and Drug
				Administration, advisory committees, and costs related to such officers and
				employees and to contracts with such contractors;
								(B)management of
				information, and the acquisition, maintenance, and repair of computer
				resources;
								(C)leasing,
				maintenance, renovation, and repair of facilities and acquisition, maintenance,
				and repair of fixtures, furniture, scientific equipment, and other necessary
				materials and supplies; and
								(D)collecting fees
				under subsection (a) and accounting for resources allocated for the review of
				abbreviated new drug applications and supplements and inspection related to
				generic drugs.
								(12)The term
				Type II active pharmaceutical ingredient drug master file means a
				submission of information to the Secretary by a person that intends to
				authorize the Food and Drug Administration to reference the information to
				support approval of a generic drug submission without the submitter having to
				disclose the information to the generic drug submission applicant.
							744B.Authority to
				assess and use human generic drug fees
							(a)Types of
				feesBeginning in fiscal year 2013, the Secretary shall assess
				and collect fees in accordance with this section as follows:
								(1)One-Time Backlog
				Fee for Abbreviated New Drug Applications Pending on October 1, 2012
									(A)In
				generalEach person that owns an abbreviated new drug application
				that is pending on October 1, 2012, and that has not received a tentative
				approval prior to that date, shall be subject to a fee for each such
				application, as calculated under subparagraph (B).
									(B)Method of fee
				amount calculationThe amount of each one-time backlog fee shall
				be calculated by dividing $50,000,000 by the total number of abbreviated new
				drug applications pending on October 1, 2012, that have not received a
				tentative approval as of that date.
									(C)NoticeNot
				later than October 31, 2012, the Secretary shall cause to be published in the
				Federal Register a notice announcing the amount of the fee required by
				subparagraph (A).
									(D)Fee due
				dateThe fee required by subparagraph (A) shall be due no later
				than 30 calendar days after the date of the publication of the notice specified
				in subparagraph (C).
									(2)Drug Master File
				Fee
									(A)In
				generalEach person that owns a Type II active pharmaceutical
				ingredient drug master file that is referenced on or after October 1, 2012, in
				a generic drug submission by any initial letter of authorization shall be
				subject to a drug master file fee.
									(B)One-time
				paymentIf a person has paid a drug master file fee for a Type II
				active pharmaceutical ingredient drug master file, the person shall not be
				required to pay a subsequent drug master file fee when that Type II active
				pharmaceutical ingredient drug master file is subsequently referenced in
				generic drug submissions.
									(C)Notice
										(i)Fiscal year
				2013Not later than October 31, 2012, the Secretary shall cause
				to be published in the Federal Register a notice announcing the amount of the
				drug master file fee for fiscal year 2013.
										(ii)Fiscal year
				2014 through 2017Not later than 60 days before the start of each
				of fiscal years 2014 through 2017, the Secretary shall cause to be published in
				the Federal Register the amount of the drug master file fee established by this
				paragraph for such fiscal year.
										(D)Availability for
				reference
										(i)In
				generalSubject to subsection (g)(2)(C), for a generic drug
				submission to reference a Type II active pharmaceutical ingredient drug master
				file, the drug master file must be deemed available for reference by the
				Secretary.
										(ii)ConditionsA
				drug master file shall be deemed available for reference by the Secretary
				if—
											(I)the person that owns a Type II active
				pharmaceutical ingredient drug master file has paid the fee required under
				subparagraph (A) within 20 calendar days after the applicable due date under
				subparagraph (E); and
											(II)the drug master
				file has not failed an initial completeness assessment by the Secretary, in
				accordance with criteria to be published by the Secretary.
											(iii)ListThe Secretary shall make available on the
				public Internet Web site of the Food and Drug Administration a list of the drug
				master file numbers that correspond to drug master files that have successfully
				undergone an initial completeness assessment, in accordance with criteria to be
				published by the Secretary, and are available for reference.
										(E)Fee Due
				Date
										(i)In
				generalSubject to clauses (ii), a drug master file fee shall be
				due no later than the date on which the first generic drug submission is
				submitted that references the associated Type II active pharmaceutical
				ingredient drug master file.
										(ii)LimitationNo fee shall be due under subparagraph (A)
				for a fiscal year until the later of—
											(I)30 calendar days
				after publication of the notice provided for in clause (i) or (ii) of
				subparagraph (C), as applicable; or
											(II)30 calendar days
				after the date of enactment of an appropriations Act providing for the
				collection and obligation of fees under this section
											(3)Abbreviated New
				Drug Application and Prior Approval Supplement Filing Fee
									(A)In
				generalEach applicant that submits, on or after October 1, 2012,
				an abbreviated new drug application or a prior approval supplement to an
				abbreviated new drug application shall be subject to a fee for each such
				submission in the amount established under subsection (d).
									(B)Notice
										(i)Fiscal year
				2013Not later than October 31, 2012, the Secretary shall cause
				to be published in the Federal Register a notice announcing the amount of the
				fees under subparagraph (A) for fiscal year 2013.
										(ii)Fiscal years
				2014 through 2017Not later
				than 60 days before the start of each of fiscal years 2014 through 2017, the
				Secretary shall cause to be published in the Federal Register the amount of the
				fees under subparagraph (A) for such fiscal year.
										(C)Fee Due
				Date
										(i)In
				generalExcept as provided in clause (ii), the fees required by
				subparagraphs (A) and (F) shall be due no later than the date of submission of
				the abbreviated new drug application or prior approval supplement for which
				such fee applies.
										(ii)Special rule
				for 2013For fiscal year
				2013, such fees shall be due on the later of—
											(I)the date on which
				the fee is due under clause (i);
											(II)30 calendar days
				after publication of the notice referred to in subparagraph (B)(i); or
											(III)if an appropriations Act is not enacted
				providing for the collection and obligation of fees under this section by the
				date of submission of the application or prior approval supplement for which
				the fees under subparagraphs (A) and (F) apply, 30 calendar days after the date
				that such an appropriations Act is enacted.
											(D)Refund of fee if
				abbreviated new drug application is not considered to have been
				receivedThe Secretary shall refund 75 percent of the fee paid
				under subparagraph (A) for any abbreviated new drug application or prior
				approval supplement to an abbreviated new drug application that the Secretary
				considers not to have been received within the meaning of section 505(j)(5)(A)
				for a cause other than failure to pay fees.
									(E)Fee for an
				application the secretary considers not to have been received, or that has been
				withdrawnAn abbreviated new
				drug application or prior approval supplement that was submitted on or after
				October 1, 2012, and that the Secretary considers not to have been received, or
				that has been withdrawn, shall, upon resubmission of the application or a
				subsequent new submission following the applicant’s withdrawal of the
				application, be subject to a full fee under subparagraph (A).
									(F)Additional fee
				for active pharmaceutical ingredient information not included by reference to
				Type II active pharmaceutical ingredient drug master fileAn
				applicant that submits a generic drug submission on or after October 1, 2012,
				shall pay a fee, in the amount determined under subsection (d)(3), in addition
				to the fee required under subparagraph (A), if—
										(i)such submission
				contains information concerning the manufacture of an active pharmaceutical
				ingredient at a facility by means other than reference by a letter of
				authorization to a Type II active pharmaceutical drug master file; and
										(ii)a fee in the
				amount equal to the drug master file fee established in paragraph (2) has not
				been previously paid with respect to such information.
										(4)Generic Drug
				Facility Fee and Active Pharmaceutical Ingredient Facility Fee
									(A)In
				generalFacilities identified, or intended to be identified, in
				at least one generic drug submission that is pending or approved to produce a
				finished dosage form of a human generic drug or an active pharmaceutical
				ingredient contained in a human generic drug shall be subject to fees as
				follows:
										(i)Generic drug
				facilityEach person that owns a facility which is identified or
				intended to be identified in at least one generic drug submission that is
				pending or approved to produce one or more finished dosage forms of a human
				generic drug shall be assessed an annual fee for each such facility.
										(ii)Active
				pharmaceutical ingredient facilityEach person that owns a
				facility which produces, or which is pending review to produce, one or more
				active pharmaceutical ingredients identified, or intended to be identified, in
				at least one generic drug submission that is pending or approved or in a Type
				II active pharmaceutical ingredient drug master file referenced in such a
				generic drug submission, shall be assessed an annual fee for each such
				facility.
										(iii)Facilities
				producing both active pharmaceutical ingredients and finished dosage
				formsEach person that owns a facility identified, or intended to
				be identified, in at least one generic drug submission that is pending or
				approved to produce both one or more finished dosage forms subject to clause
				(i) and one or more active pharmaceutical ingredients subject to clause (ii)
				shall be subject to fees under both such clauses for that facility.
										(B)AmountThe
				amount of fees established under subparagraph (A) shall be established under
				subsection (d).
									(C)Notice
										(i)Fiscal year
				2013For fiscal year 2013, the Secretary shall cause to be
				published in the Federal Register a notice announcing the amount of the fees
				provided for in subparagraph (A) within the timeframe specified in subsection
				(d)(1)(B).
										(ii)Fiscal years
				2014 through 2017Within the
				timeframe specified in subsection (d)(2), the Secretary shall cause to be
				published in the Federal Register the amount of the fees under subparagraph (A)
				for such fiscal year.
										(D)Fee Due
				Date
										(i)Fiscal year
				2013For fiscal year 2013,
				the fees under subparagraph (A) shall be due on the later of—
											(I)not later than 45
				days after the publication of the notice under subparagraph (B); or
											(II)if an
				appropriations Act is not enacted providing for the collection and obligation
				of fees under this section by the date of the publication of such notice, 30
				days after the date that such an appropriations Act is enacted.
											(ii)Fiscal years
				2014 through 2017For each of fiscal years 2014 through 2017, the
				fees under subparagraph (A) for such fiscal year shall be due on the later
				of—
											(I)the first business
				day on or after October 1 of each such year; or
											(II)the first
				business day after the enactment of an appropriations Act providing for the
				collection and obligation of fees under this section for such year.
											(5)Date of
				submissionFor purposes of
				this part, a generic drug submission or Type II pharmaceutical master file is
				deemed to be submitted to the Food and Drug Administration when
				it arrives in the appropriate electronic portal of the Food and Drug
				Administration or, if in paper form, at the appropriate designated document
				room of the Food and Drug Administration.
								(b)Fee revenue
				amounts
								(1)In
				general
									(A)Fiscal year
				2013For fiscal year 2013, fees under subsection (a) shall be
				established to generate a total estimated revenue amount under such subsection
				of $299,000,000. Of that amount—
										(i)$50,000,000 shall
				be generated by the one-time backlog fee for generic drug applications pending
				on October 1, 2012, established in subsection (a)(1); and
										(ii)$249,000,000
				shall be generated by the fees under paragraphs (2) through (4) of subsection
				(a).
										(B)Fiscal years
				2014 through 2017For each of the fiscal years 2014 through 2017,
				fees under paragraphs (2) through (4) of subsection (a) shall be established to
				generate a total estimated revenue amount under such subsection that is equal
				to $299,000,000, as adjusted pursuant to subsection (c).
									(2)Types of
				feesIn establishing fees
				under paragraph (1) to generate the revenue amounts specified in paragraph
				(1)(A)(ii) for fiscal year 2013 and (1)(B) for each of fiscal years 2014
				through 2017, such fees shall be derived from the fees under paragraphs (2)
				through (4) of subsection (a) as follows:
									(A)6 percent shall be
				derived from fees under subsection (a)(2) (relating to drug master
				files).
									(B)24 percent shall
				be derived from fees under subsection (a)(3) (relating to abbreviated new drug
				applications and supplements). The amount of a fee for a prior approval
				supplement shall be half the amount of the fee for an abbreviated new drug
				application.
									(C)56 percent shall be derived from fees under
				subsection (a)(4)(A)(i) (relating to generic drug facilities). The amount of
				the fee for a facility located outside the United States and its territories
				and possessions shall be not less than $15,000 and not more than $30,000 higher
				than the amount of the fee for a facility located in the United States and its
				territories and possessions, as determined by the Secretary on the basis of
				data concerning the difference in cost between inspections of facilities
				located in the United States, including its territories and possessions, and
				those located outside of the United States and its territories and
				possessions.
									(D)14 percent shall
				be derived from fees under subsection (a)(4)(A)(ii) (relating to active
				pharmaceutical ingredient facilities). The amount of the fee for a facility
				located outside the United States and its territories and possessions shall be
				not less than $15,000 and not more than $30,000 higher than the amount of the
				fee for a facility located in the United States, including its territories and
				possessions, as determined by the Secretary on the basis of data concerning the
				difference in cost between inspections of facilities located in the United
				States and its territories and possessions and those located outside of the
				United States and its territories and possessions.
									(c)Adjustments
								(1)Inflation
				adjustmentFor fiscal year 2014 and subsequent fiscal years, the
				revenues established in subsection (b) shall be adjusted by the Secretary by
				notice, published in the Federal Register, for a fiscal year, by an amount
				equal to the sum of—
									(A)one;
									(B)the average annual
				change in the cost, per full-time equivalent position of the Food and Drug
				Administration, of all personnel compensation and benefits paid with respect to
				such positions for the first 3 years of the preceding 4 fiscal years multiplied
				by the proportion of personnel compensation and benefits costs to total costs
				of human generic drug activities for the first 3 years of the preceding 4
				fiscal years; and
									(C)the average annual
				change that occurred in the Consumer Price Index for urban consumers
				(Washington-Baltimore, DC–MD–VA–WV; Not Seasonally Adjusted; All items; Annual
				Index) for the first 3 years of the preceding 4 years of available data
				multiplied by the proportion of all costs other than personnel compensation and
				benefits costs to total costs of human generic drug activities for the first 3
				years of the preceding 4 fiscal years.
									The adjustment made each fiscal year
				under this subsection shall be added on a compounded basis to the sum of all
				adjustments made each fiscal year after fiscal year 2013 under this
				subsection.(2)Final year
				adjustmentFor fiscal year 2017, the Secretary may, in addition
				to adjustments under paragraph (1), further increase the fee revenues and fees
				established in subsection (b) if such an adjustment is necessary to provide for
				not more than 3 months of operating reserves of carryover user fees for human
				generic drug activities for the first 3 months of fiscal year 2018. Such fees
				may only be used in fiscal year 2018. If such an adjustment is necessary, the
				rationale for the amount of the increase shall be contained in the annual
				notice establishing fee revenues and fees for fiscal year 2017. If the
				Secretary has carryover balances for such activities in excess of 3 months of
				such operating reserves, the adjustment under this subparagraph shall not be
				made.
								(d)Annual fee
				setting
								(1)Fiscal year
				2013For fiscal year 2013—
									(A)the Secretary
				shall establish, by October 31, 2012, the one-time generic drug backlog fee for
				generic drug applications pending on October 1, 2012, the drug master file fee,
				the abbreviated new drug application fee, and the prior approval supplement fee
				under subsection (a), based on the revenue amounts established under subsection
				(b); and
									(B)the Secretary
				shall establish, not later than 45 days after the date to comply with the
				requirement for identification of facilities in subsection (f)(2), the generic
				drug facility fee and active pharmaceutical ingredient facility fee under
				subsection (a) based on the revenue amounts established under subsection
				(b).
									(2)Fiscal years
				2014 through 2017Not more than 60 days before the first day of
				each of fiscal years 2014 through 2017, the Secretary shall establish the drug
				master file fee, the abbreviated new drug application fee, the prior approval
				supplement fee, the generic drug facility fee, and the active pharmaceutical
				ingredient facility fee under subsection (a) for such fiscal year, based on the
				revenue amounts established under subsection (b) and the adjustments provided
				under subsection (c).
								(3)Fee for active
				pharmaceutical ingredient information not included by reference to Type II
				active pharmaceutical ingredient drug master fileIn establishing the fees under paragraphs
				(1) and (2), the amount of the fee under subsection (a)(3)(F) shall be
				determined by multiplying—
									(A)the sum of—
										(i)the total number
				of such active pharmaceutical ingredients in such submission; and
										(ii)for each such
				ingredient that is manufactured at more than one such facility, the total
				number of such additional facilities; and
										(B)the amount equal
				to the drug master file fee established in subsection (a)(2) for such
				submission.
									(e)LimitThe
				total amount of fees charged, as adjusted under subsection (c), for a fiscal
				year may not exceed the total costs for such fiscal year for the resources
				allocated for human generic drug activities.
							(f)Identification
				of facilities
								(1)Publication of
				notice; deadline for complianceNot later than October 1, 2012, the
				Secretary shall cause to be published in the Federal Register a notice
				requiring each person that owns a facility described in subsection (a)(4)(A),
				or a site or organization required to be identified by paragraph (4), to submit
				to the Secretary information on the identity of each such facility, site, or
				organization. The notice required by this paragraph shall specify the type of
				information to be submitted and the means and format for submission of such
				information.
								(2)Required
				submission of facility identificationEach person that owns a
				facility described in subsection (a)(4)(A) or a site or organization required
				to be identified by paragraph (4) shall submit to the Secretary the information
				required under this subsection each year. Such information shall—
									(A)for fiscal year 2013, be submitted not
				later than 60 days after the publication of the notice under paragraph (1);
				and
									(B)for each
				subsequent fiscal year, be submitted, updated, or reconfirmed on or before June
				1 of such year.
									(3)Contents of
				noticeAt a minimum, the submission required by paragraph (2)
				shall include for each such facility—
									(A)identification of
				a facility identified or intended to be identified in an approved or pending
				generic drug submission;
									(B)whether the
				facility manufactures active pharmaceutical ingredients or finished dosage
				forms, or both;
									(C)whether or not the
				facility is located within the United States and its territories and
				possessions;
									(D)whether the
				facility manufactures positron emission tomography drugs solely, or in addition
				to other drugs; and
									(E)whether the
				facility manufactures drugs that are not generic drugs.
									(4)Certain sites
				and organizations
									(A)In
				generalAny person that owns
				or operates a site or organization described in subparagraph (B) shall submit
				to the Secretary information concerning the ownership, name, and address of the
				site or organization.
									(B)Sites and
				organizationsA site or organization is described in this
				subparagraph if it is identified in a generic drug submission and is—
										(i)a
				site in which a bioanalytical study is conducted;
										(ii)a
				clinical research organization;
										(iii)a contract
				analytical testing site; or
										(iv)a
				contract repackager site.
										(C)NoticeThe Secretary may, by notice published in
				the Federal Register, specify the means and format for submission of the
				information under subparagraph (A) and may specify, as necessary for purposes
				of this section, any additional information to be submitted.
									(D)Inspection
				authorityThe Secretary’s inspectional authority under section
				704(a)(1) shall extend to all such sites and organizations.
									(g)Effect of
				failure To pay fees
								(1)Generic drug
				backlog feeFailure to pay
				the fee under subsection (a)(1) shall result in the Secretary placing the
				person that owns the abbreviated new drug application subject to that fee on an
				arrears list, such that no new abbreviated new drug applications or supplement
				submitted on or after October 1, 2012, from that person, or any affiliate of
				that person, will be received within the meaning of section 505(j)(5)(A) until
				such outstanding fee is paid.
								(2)Drug master file
				fee
									(A)Failure to pay the fee under subsection
				(a)(2) within 20 calendar days after the applicable due date under subparagraph
				(E) of such subsection (as described in subsection (a)(2)(D)(ii)(I)) shall
				result in the Type II active pharmaceutical ingredient drug master file not
				being deemed available for reference.
									(B)(i)Any generic drug submission submitted on or
				after October 1, 2012, that references, by a letter of authorization, a Type II
				active pharmaceutical ingredient drug master file that has not been deemed
				available for reference shall not be received within the meaning of section
				505(j)(5)(A) unless the condition specified in clause (ii) is met.
										(ii)The condition specified in this clause is
				that the fee established under subsection (a)(2) has been paid within 20
				calendar days of the Secretary providing the notification to the sponsor of the
				abbreviated new drug application or supplement of the failure of the owner of
				the Type II active pharmaceutical ingredient drug master file to pay the drug
				master file fee as specified in subparagraph (C).
										(C)(i)If an abbreviated new drug application or
				supplement to an abbreviated new drug application references a Type II active
				pharmaceutical ingredient drug master file for which a fee under subsection
				(a)(2)(A) has not been paid by the applicable date under subsection (a)(2)(E),
				the Secretary shall notify the sponsor of the abbreviated new drug application
				or supplement of the failure of the owner of the Type II active pharmaceutical
				ingredient drug master file to pay the applicable fee.
										(ii)If such fee is not paid within 20 calendar
				days of the Secretary providing the notification, the abbreviated new drug
				application or supplement to an abbreviated new drug application shall not be
				received within the meaning of 505(j)(5)(A).
										(3)Abbreviated new
				drug application fee and prior approval supplement feeFailure to pay a fee under subparagraph (A)
				or (F) of subsection (a)(3) within 20 calendar days of the applicable due date
				under subparagraph (C) of such subsection shall result in the abbreviated new
				drug application or the prior approval supplement to an abbreviated new drug
				application not being received within the meaning of section 505(j)(5)(A) until
				such outstanding fee is paid.
								(4)Generic drug
				facility fee and active pharmaceutical ingredient facility fee
									(A)In
				generalFailure to pay the fee under subsection (a)(4) within 20
				calendar days of the due date as specified in subparagraph (D) of such
				subsection shall result in the following:
										(i)The Secretary
				shall place the facility on a publicly available arrears list, such that no new
				abbreviated new drug application or supplement submitted on or after October 1,
				2012, from the person that is responsible for paying such fee, or any affiliate
				of that person, will be received within the meaning of section
				505(j)(5)(A).
										(ii)Any new generic
				drug submission submitted on or after October 1, 2012, that references such a
				facility shall not be received, within the meaning of 505(j)(5)(A) if the
				outstanding facility fee is not paid within 20 calendar days of the Secretary
				providing the notification to the sponsor of the failure of the owner of the
				facility to pay the facility fee under subsection (a)(4)(C).
										(iii)All drugs or
				active pharmaceutical ingredients manufactured in such a facility or containing
				an ingredient manufactured in such a facility shall be deemed misbranded under
				section 502(aa).
										(B)Application of
				penaltiesThe penalties under this paragraph shall apply until
				the fee established by subsection (a)(4) is paid or the facility is removed
				from all generic drug submissions that refer to the facility.
									(C)Nonreceival for
				nonpayment
										(i)NoticeIf
				an abbreviated new drug application or supplement to an abbreviated new drug
				application submitted on or after October 1, 2012, references a facility for
				which a facility fee has not been paid by the applicable date under subsection
				(a)(4)(C), the Secretary shall notify the sponsor of the generic drug
				submission of the failure of the owner of the facility to pay the facility
				fee.
										(ii)NonreceivalIf
				the facility fee is not paid within 20 calendar days of the Secretary providing
				the notification under clause (i), the abbreviated new drug application or
				supplement to an abbreviated new drug application shall not be received within
				the meaning of 505(j)(5)(A).
										(h)Limitations
								(1)In
				generalFees under subsection (a) shall be refunded for a fiscal
				year beginning after fiscal year 2012, unless appropriations for salaries and
				expenses of the Food and Drug Administration for such fiscal year (excluding
				the amount of fees appropriated for such fiscal year) are equal to or greater
				than the amount of appropriations for the salaries and expenses of the Food and
				Drug Administration for the fiscal year 2009 (excluding the amount of fees
				appropriated for such fiscal year) multiplied by the adjustment factor (as
				defined in section 744A) applicable to the fiscal year involved.
								(2)AuthorityIf
				the Secretary does not assess fees under subsection (a) during any portion of a
				fiscal year and if at a later date in such fiscal year the Secretary may assess
				such fees, the Secretary may assess and collect such fees, without any
				modification in the rate, for Type II active pharmaceutical ingredient drug
				master files, abbreviated new drug applications and prior approval supplements,
				and generic drug facilities and active pharmaceutical ingredient facilities at
				any time in such fiscal year notwithstanding the provisions of subsection (a)
				relating to the date fees are to be paid.
								(i)Crediting and
				availability of fees
								(1)In
				generalFees authorized under subsection (a) shall be collected
				and available for obligation only to the extent and in the amount provided in
				advance in appropriations Acts, subject to paragraph (2). Such fees are
				authorized to remain available until expended. Such sums as may be necessary
				may be transferred from the Food and Drug Administration salaries and expenses
				appropriation account without fiscal year limitation to such appropriation
				account for salaries and expenses with such fiscal year limitation. The sums
				transferred shall be available solely for human generic drug activities.
								(2)Collections and
				appropriation acts
									(A)In
				generalThe fees authorized by this section—
										(i)subject to
				subparagraphs (C) and (D), shall be collected and available in each fiscal year
				in an amount not to exceed the amount specified in appropriation Acts, or
				otherwise made available for obligation for such fiscal year; and
										(ii)shall be
				available for a fiscal year beginning after fiscal year 2012 to defray the
				costs of human generic drug activities (including such costs for an additional
				number of full-time equivalent positions in the Department of Health and Human
				Services to be engaged in such activities), only if the Secretary allocates for
				such purpose an amount for such fiscal year (excluding amounts from fees
				collected under this section) no less than $97,000,000 multiplied by the
				adjustment factor defined in subsection (p)(3) applicable to the fiscal year
				involved.
										(B)ComplianceThe
				Secretary shall be considered to have met the requirements of subparagraph
				(A)(ii) in any fiscal year if the costs funded by appropriations and allocated
				for human generic activities are not more than 10 percent below the level
				specified in such subparagraph.
									(C)Fee collection
				during first program yearUntil the date of enactment of an Act
				making appropriations through September 30, 2013 for the salaries and expenses
				account of the Food and Drug Administration, fees authorized by this section
				for fiscal year 2013, may be collected and shall be credited to such account
				and remain available until expended.
									(D)Provision for
				early payments in subsequent yearsPayment of fees authorized
				under this section for a fiscal year (after fiscal year 2013), prior to the due
				date for such fees, may be accepted by the Secretary in accordance with
				authority provided in advance in a prior year appropriations Act.
									(3)Authorization of
				appropriationsFor each of
				the fiscal years 2013 through 2017, there is authorized to be appropriated for
				fees under this section an amount equivalent to the total revenue amount
				determined under subsection (b) for the fiscal year, as adjusted under
				subsection (c), if applicable, or as otherwise affected under paragraph (2) of
				this subsection.
								(j)Collection of
				unpaid feesIn any case where the Secretary does not receive
				payment of a fee assessed under subsection (a) within 30 calendar days after it
				is due, such fee shall be treated as a claim of the United States Government
				subject to subchapter II of chapter 37 of title 31, United States Code.
							(k)ConstructionThis
				section may not be construed to require that the number of full-time equivalent
				positions in the Department of Health and Human Services, for officers,
				employees, and advisory committees not engaged in human generic drug
				activities, be reduced to offset the number of officers, employees, and
				advisory committees so engaged.
							(l)Positron
				emission tomography drugs
								(1)Exemption from
				feesSubmission of an application for a positron emission
				tomography drug or active pharmaceutical ingredient for a positron emission
				tomography drug shall not require the payment of any fee under this section.
				Facilities that solely produce positron emission tomography drugs shall not be
				required to pay a facility fee as established in subsection (a)(4).
								(2)Identification
				requirementFacilities that
				produce positron emission tomography drugs or active pharmaceutical ingredients
				of such drugs are required to be identified pursuant to subsection (f).
								(m)Disputes
				concerning feesTo qualify for the return of a fee claimed to
				have been paid in error under this section, a person shall submit to the
				Secretary a written request justifying such return within 180 calendar days
				after such fee was paid.
							(n)Substantially
				complete applicationsAn abbreviated new drug application that is
				not considered to be received within the meaning of section 505(j)(5)(A)
				because of failure to pay an applicable fee under this provision within the
				time period specified in subsection (g) shall be deemed not to have been
				substantially complete on the date of its submission within the
				meaning of section 505(j)(5)(B)(iv)(II)(cc). An abbreviated new drug
				application that is not substantially complete on the date of its submission
				solely because of failure to pay an applicable fee under the preceding sentence
				shall be deemed substantially complete and received within the meaning of
				section 505(j)(5)(A) as of the date such applicable fee is
				received.
							.
			103.Reauthorization;
			 reporting requirementsPart 7
			 of subchapter C of chapter VII, as added by section 102 of this Act, is amended
			 by inserting after section 744B the following:
				
					744C.Reauthorization;
				reporting requirements
						(a)Performance
				reportBeginning with fiscal year 2013, not later than 120 days
				after the end of each fiscal year for which fees are collected under this part,
				the Secretary shall prepare and submit to the Committee on Energy and Commerce
				of the House of Representatives and the Committee on Health, Education, Labor,
				and Pensions of the Senate a report concerning the progress of the Food and
				Drug Administration in achieving the goals identified in the letters described
				in section 101(c) of the Generic Drug User Fee Amendments of 2012 during such
				fiscal year and the future plans of the Food and Drug Administration for
				meeting the goals.
						(b)Fiscal
				reportBeginning with fiscal year 2013, not later than 120 days
				after the end of each fiscal year for which fees are collected under this part,
				the Secretary shall prepare and submit to the Committee on Energy and Commerce
				of the House of Representatives and the Committee on Health, Education, Labor,
				and Pensions of the Senate a report on the implementation of the authority for
				such fees during such fiscal year and the use, by the Food and Drug
				Administration, of the fees collected for such fiscal year.
						(c)Public
				availabilityThe Secretary shall make the reports required under
				subsections (a) and (b) available to the public on the Internet Web site of the
				Food and Drug Administration.
						(d)Reauthorization
							(1)ConsultationIn
				developing recommendations to present to the Congress with respect to the
				goals, and plans for meeting the goals, for human generic drug activities for
				the first 5 fiscal years after fiscal year 2017, and for the reauthorization of
				this part for such fiscal years, the Secretary shall consult with—
								(A)the Committee on
				Energy and Commerce of the House of Representatives;
								(B)the Committee on
				Health, Education, Labor, and Pensions of the Senate;
								(C)scientific and
				academic experts;
								(D)health care
				professionals;
								(E)representatives of
				patient and consumer advocacy groups; and
								(F)the generic drug
				industry.
								(2)Prior public
				inputPrior to beginning negotiations with the generic drug
				industry on the reauthorization of this part, the Secretary shall—
								(A)publish a notice
				in the Federal Register requesting public input on the reauthorization;
								(B)hold a public
				meeting at which the public may present its views on the reauthorization,
				including specific suggestions for changes to the goals referred to in
				subsection (a);
								(C)provide a period
				of 30 days after the public meeting to obtain written comments from the public
				suggesting changes to this part; and
								(D)publish the
				comments on the Food and Drug Administration’s Internet Web site.
								(3)Periodic
				consultationNot less frequently than once every month during
				negotiations with the generic drug industry, the Secretary shall hold
				discussions with representatives of patient and consumer advocacy groups to
				continue discussions of their views on the reauthorization and their
				suggestions for changes to this part as expressed under paragraph (2).
							(4)Public review of
				recommendationsAfter negotiations with the generic drug
				industry, the Secretary shall—
								(A)present the
				recommendations developed under paragraph (1) to the Congressional committees
				specified in such paragraph;
								(B)publish such
				recommendations in the Federal Register;
								(C)provide for a
				period of 30 days for the public to provide written comments on such
				recommendations;
								(D)hold a meeting at
				which the public may present its views on such recommendations; and
								(E)after
				consideration of such public views and comments, revise such recommendations as
				necessary.
								(5)Transmittal of
				recommendationsNot later than January 15, 2017, the Secretary
				shall transmit to the Congress the revised recommendations under paragraph (4),
				a summary of the views and comments received under such paragraph, and any
				changes made to the recommendations in response to such views and
				comments.
							(6)Minutes of
				negotiation meetings
								(A)Public
				availabilityBefore presenting the recommendations developed
				under paragraphs (1) through (5) to the Congress, the Secretary shall make
				publicly available, on the public Web site of the Food and Drug Administration,
				minutes of all negotiation meetings conducted under this subsection between the
				Food and Drug Administration and the generic drug industry.
								(B)ContentThe
				minutes described under subparagraph (A) shall summarize any substantive
				proposal made by any party to the negotiations as well as significant
				controversies or differences of opinion during the negotiations and their
				resolution.
								.
			104.Sunset
			 dates
				(a)AuthorizationThe
			 amendments made by section 102 cease to be effective October 1, 2017.
				(b)Reporting
			 requirementsThe amendments made by section 103 cease to be
			 effective January 31, 2018.
				105.Effective
			 dateThe amendments made by
			 this title shall take effect on October 1, 2012, or the date of the enactment
			 of this title, whichever is later, except that fees under section 102 shall be
			 assessed for all human generic drug submissions and Type II active
			 pharmaceutical drug master files received on or after October 1, 2012,
			 regardless of the date of enactment of this title.
			106.Amendment with
			 respect to misbrandingSection
			 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by
			 adding at the end the following:
				
					(aa)If it is a drug, or an active
				pharmaceutical ingredient, and it was manufactured, prepared, propagated,
				compounded, or processed in a facility for which fees have not been paid as
				required by section 744A(a)(4) or for which identifying information required by
				section 744B(f) has not been submitted, or it contains an active pharmaceutical
				ingredient that was manufactured, prepared, propagated, compounded, or
				processed in such a
				facility.
					.
			107.Electronic
			 submission of applicationsThe
			 Federal Food, Drug, and Cosmetic Act is amended by inserting after section 745
			 the following:
				
					745A.Electronic
				submission of applications:
						(a)In
				generalBeginning no earlier
				than 24 months after the issuance of a final guidance issued after public
				notice and opportunity for comment, submissions under section 505(j) shall be
				submitted in such electronic format as specified by the Secretary in such
				guidance.
						(b)Guidance
				contentsIn such guidance, the Secretary may provide a timetable
				for establishment by the Secretary of further standards for such electronic
				submission, and set forth criteria for waivers of and exemptions from the
				requirements of this section.
						(c)ExceptionThis
				section shall not apply to submissions described in section
				561.
						.
			108.Streamlined
			 hiring authority of the Food and Drug Administration to support activities
			 related to human generic drugsSubchapter A of chapter VII of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 371 et seq.) is amended by inserting
			 after section 713 the following new section:
				
					714.Streamlined
				hiring authority
						(a)In
				generalIn addition to any other personnel authorities under
				other provisions of law, the Secretary may, without regard to the provisions of
				title 5, United States Code, governing appointments in the competitive service,
				appoint employees to positions in the Food and Drug Administration to perform,
				administer, or support activities described in subsection (b), if the Secretary
				determines that such appointments are needed to achieve the objectives
				specified in subsection (c).
						(b)Activities
				describedThe activities described in this subsection are
				activities under this Act related to human generic drug activities (as defined
				in section 744A).
						(c)Objectives
				specifiedThe objectives specified in this subsection are the
				performance goals with respect to section 744A (regarding assessment and use of
				human generic drug fees), as set forth in the letters described in section
				101(c) of the Generic Drug User Fee Amendments of 2012.
						(d)Internal
				controlsThe Secretary shall institute appropriate internal
				controls for appointments under this section.
						(e)SunsetThe
				authority to appoint employees under this section shall terminate on the date
				that is three years after the date of enactment of this
				section.
						.
			IIFees
			 relating to biosimilar biological products
			201.Short title;
			 references in title; finding
				(a)Short
			 titleThis title may be cited as the Biosimilar User Fee
			 Act of 2012.
				(b)References in
			 actExcept as otherwise specified, amendments made by this title
			 to a section or other provision of law are amendments to such section or other
			 provision of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et
			 seq.).
				(c)FindingThe
			 Congress finds that the fees authorized by the amendments made in this title
			 will be dedicated to expediting the process for the review of biosimilar
			 biological product applications, including postmarket safety activities, as set
			 forth in the goals identified for purposes of part 8 of subchapter C of chapter
			 VII of the Federal Food, Drug, and Cosmetic Act, in the letters from the
			 Secretary of Health and Human Services to the Chairman of the Committee on
			 Health, Education, Labor, and Pensions of the Senate and the Chairman of the
			 Committee on Energy and Commerce of the House of Representatives, as set forth
			 in the Congressional Record.
				202.Fees relating
			 to biosimilar biological productsSubchapter C of chapter VII (21 U.S.C. 379f
			 et seq.) is amended by inserting after part 7, as added by title I of this Act,
			 the following:
				
					8FEES
				RELATING TO BIOSIMILAR BIOLOGICAL PRODUCTS
						744G.DefinitionsFor purposes of this part:
							(1)The term adjustment factor
				applicable to a fiscal year that is the Consumer Price Index for all urban
				consumers (Washington-Baltimore, DC–MD–VA–WV; Not Seasonally Adjusted; All
				items) of the preceding fiscal year divided by such Index for September
				2011.
							(2)The term affiliate means a
				business entity that has a relationship with a second business entity if,
				directly or indirectly—
								(A)one business
				entity controls, or has the power to control, the other business entity;
				or
								(B)a third party
				controls, or has power to control, both of the business entities.
								(3)The term
				biosimilar biological product means a product for which a
				biosimilar biological product application has been approved.
							(4)(A)Subject to subparagraph
				(B), the term biosimilar biological product application means an
				application for licensure of a biological product under section 351(k) of the
				Public Health Service Act.
								(B)Such term does not include—
									(i)a supplement to such an
				application;
									(ii)an application filed under section
				351(k) of the Public Health Service Act that cites as the reference product a
				bovine blood product for topical application licensed before September 1, 1992,
				or a large volume parenteral drug product approved before such date;
									(iii)an application filed under
				section 351(k) of the Public Health Service Act with respect to—
										(I)whole blood or a blood component for
				transfusion;
										(II)an allergenic extract product;
										(III)an in vitro diagnostic biological
				product; or
										(IV)a biological product for further
				manufacturing use only; or
										(iv)an application for licensure under
				section 351(k) of the Public Health Service Act that is submitted by a State or
				Federal Government entity for a product that is not distributed
				commercially.
									(5)The term
				biosimilar biological product development meeting means any
				meeting, other than a biosimilar initial advisory meeting, regarding the
				content of a development program, including a proposed design for, or data
				from, a study intended to support a biosimilar biological product
				application.
							(6)The term biosimilar biological
				product development program means the program under this part for
				expediting the process for the review of submissions in connection with
				biosimilar biological product development.
							(7)(A)The term
				biosimilar biological product establishment means a foreign or
				domestic place of business—
									(i)that is at one general physical
				location consisting of one or more buildings, all of which are within five
				miles of each other; and
									(ii)at which one or more biosimilar
				biological products are manufactured in final dosage form.
									(B)For purposes of subparagraph (A)(ii),
				the term manufactured does not include packaging.
								(8)The term
				biosimilar initial advisory meeting—
								(A)means a meeting,
				if requested, that is limited to—
									(i)a
				general discussion regarding whether licensure under section 351(k) of the
				Public Health Service Act may be feasible for a particular product; and
									(ii)if so, general
				advice on the expected content of the development program; and
									(B)does not include
				any meeting that involves substantive review of summary data or full study
				reports.
								(9)The term
				costs of resources allocated for the process for the review of biosimilar
				biological product applications means the expenses in connection with
				the process for the review of biosimilar biological product applications
				for—
								(A)officers and
				employees of the Food and Drug Administration, contractors of the Food and Drug
				Administration, advisory committees, and costs related to such officers
				employees and committees and to contracts with such contractors;
								(B)management of
				information, and the acquisition, maintenance, and repair of computer
				resources;
								(C)leasing,
				maintenance, renovation, and repair of facilities and acquisition, maintenance,
				and repair of fixtures, furniture, scientific equipment, and other necessary
				materials and supplies; and
								(D)collecting fees
				under section 744H and accounting for resources allocated for the review of
				submissions in connection with biosimilar biological product development,
				biosimilar biological product applications, and supplements.
								(10)The term
				final dosage form means, with respect to a biosimilar biological
				product, a finished dosage form which is approved for administration to a
				patient without substantial further manufacturing (such as lyophilized products
				before reconstitution).
							(11)The term
				financial hold—
								(A)means an order
				issued by the Secretary to prohibit the sponsor of a clinical investigation
				from continuing the investigation if the Secretary determines that the
				investigation is intended to support a biosimilar biological product
				application and the sponsor has failed to pay any fee for the product required
				under subparagraph (A), (B), or (D) of section 744H(a)(1); and
								(B)does not mean that
				any of the bases for a clinical hold under section 505(i)(3)
				have been determined by the Secretary to exist concerning the
				investigation.
								(12)The term
				person includes an affiliate of such person.
							(13)The term
				process for the review of biosimilar biological product
				applications means the following activities of the Secretary with
				respect to the review of submissions in connection with biosimilar biological
				product development, biosimilar biological product applications, and
				supplements:
								(A)The activities
				necessary for the review of submissions in connection with biosimilar
				biological product development, biosimilar biological product applications, and
				supplements.
								(B)Actions related to
				submissions in connection with biosimilar biological product development, the
				issuance of action letters which approve biosimilar biological product
				applications or which set forth in detail the specific deficiencies in such
				applications, and where appropriate, the actions necessary to place such
				applications in condition for approval.
								(C)The inspection of
				biosimilar biological product establishments and other facilities undertaken as
				part of the Secretary’s review of pending biosimilar biological product
				applications and supplements.
								(D)Activities
				necessary for the release of lots of biosimilar biological products under
				section 351(k) of the Public Health Service Act.
								(E)Monitoring of
				research conducted in connection with the review of biosimilar biological
				product applications.
								(F)Postmarket safety
				activities with respect to biologics approved under biosimilar biological
				product applications or supplements, including the following activities:
									(i)Collecting,
				developing, and reviewing safety information on biosimilar biological products,
				including adverse event reports.
									(ii)Developing and
				using improved adverse-event data-collection systems, including information
				technology systems.
									(iii)Developing and
				using improved analytical tools to assess potential safety problems, including
				access to external data bases.
									(iv)Implementing and
				enforcing section 505(o) (relating to postapproval studies and clinical trials
				and labeling changes) and section 505(p) (relating to risk evaluation and
				mitigation strategies).
									(v)Carrying out
				section 505(k)(5) (relating to adverse event reports and postmarket safety
				activities).
									(14)The term
				supplement means a request to the Secretary to approve a change in
				a biosimilar biological product application which has been approved, including
				a supplement requesting that the Secretary determine that the biosimilar
				biological product meets the standards for interchangeability described in
				section 351(k)(4) of the Public Health Service Act.
							744H.Authority to
				assess and use biosimilar biological product fees
							(a)Types of
				feesBeginning in fiscal year 2013, the Secretary shall assess
				and collect fees in accordance with this section as follows:
								(1)Biosimilar
				development program fees
									(A)Initial
				biosimilar biological product development fee
										(i)In
				generalEach person that submits to the Secretary a meeting
				request described under clause (ii) or a clinical protocol for an
				investigational new drug protocol described under clause (iii) shall pay for
				the product named in the meeting request or the investigational new drug
				application the initial biosimilar biological product development fee
				established under subsection (b)(1)(A).
										(ii)Meeting
				requestThe meeting request defined in this clause is a request
				for a biosimilar biological product development meeting for a product.
										(iii)Clinical
				protocol for INDA clinical
				protocol for an investigational new drug protocol described in this clause is a
				clinical protocol consistent with the provisions of section 505(i), including
				any regulations promulgated under section 505(i), (referred to in this section
				as investigational new drug application) describing an
				investigation that the Secretary determines is intended to support a biosimilar
				biological product application for a product.
										(iv)Due
				DateThe initial biosimilar biological product development fee
				shall be due by the earlier of the following:
											(I)Not later than 5
				days after the Secretary grants a request for a biosimilar biological product
				development meeting.
											(II)The date of
				submission of an investigational new drug application describing an
				investigation that the Secretary determines is intended to support a biosimilar
				biological product application.
											(v)Transition
				ruleEach person that has submitted an investigational new drug
				application prior to the date of enactment of the Biosimilars User Fee Act of
				2012 shall pay the initial biosimilar biological product development fee by the
				earlier of the following:
											(I)Not later than 60
				days after the date of the enactment of the Biosimilars User Fee Act of 2012,
				if the Secretary determines that the investigational new drug application
				describes an investigation that is intended to support a biosimilar biological
				product application.
											(II)Not later than 5
				days after the Secretary grants a request for a biosimilar biological product
				development meeting.
											(B)Annual
				biosimilar biological product development fee
										(i)In
				generalA person that pays an initial biosimilar biological
				product development fee for a product shall pay for such product, beginning in
				the fiscal year following the fiscal year in which the initial biosimilar
				biological product development fee was paid, an annual fee established under
				subsection (b)(1)(B) for biosimilar biological product development (referred to
				in this section as annual biosimilar biological product development
				fee).
										(ii)Due
				dateThe annual biosimilar biological product development program
				fee for each fiscal year will be due on the later of—
											(I)the first business
				day on or after October 1 of each such year; or
											(II)the first business day after the enactment
				of an appropriations Act providing for the collection and obligation of fees
				for such year under this section.
											(iii)ExceptionThe
				annual biosimilar development program fee for each fiscal year will be due on
				the date specified in clause (ii), unless the person has—
											(I)submitted a
				marketing application for the biological product that was accepted for filing;
				or
											(II)discontinued
				participation in the biosimilar biological product development program for the
				product under subparagraph (C).
											(C)Discontinuation
				of fee obligationA person
				may discontinue participation in the biosimilar biological product development
				program for a product effective October 1 of a fiscal year by, not later than
				August 1 of the preceding fiscal year—
										(i)if
				no investigational new drug application concerning the product has been
				submitted, submitting to the Secretary a written declaration that the person
				has no present intention of further developing the product as a biosimilar
				biological product; or
										(ii)if an
				investigational new drug application concerning the product has been submitted,
				by withdrawing the investigational new drug application in accordance with part
				312 of title 21, Code of Federal Regulations (or any successor
				regulations).
										(D)Reactivation
				fee
										(i)In
				generalA person that has discontinued participation in the
				biosimilar biological product development program for a product under
				subparagraph (C) shall pay a fee (referred to in this section as
				reactivation fee) by the earlier of the following:
											(I)Not later than 5 days after the Secretary
				grants a request for a biosimilar biological product development meeting for
				the product (after the date on which such participation was
				discontinued).
											(II)Upon the date of submission (after the date
				on which such participation was discontinued) of an investigational new drug
				application describing an investigation that the Secretary determines is
				intended to support a biosimilar biological product application for that
				product.
											(ii)Application of
				annual feeA person that pays a reactivation fee for a product
				shall pay for such product, beginning in the next fiscal year, the annual
				biosimilar biological product development fee under subparagraph (B).
										(E)Effect of
				failure to pay biosimilar development program fees
										(i)No biosimilar
				biological product development meetingsIf a person has failed to
				pay an initial or annual biosimilar biological product development fee as
				required under subparagraph (A) or (B), or a reactivation fee as required under
				subparagraph (D), the Secretary shall not provide a biosimilar biological
				product development meeting relating to the product for which fees are
				owed.
										(ii)No receipt of
				investigational new drug applicationsExcept in extraordinary
				circumstances, the Secretary shall not consider an investigational new drug
				application to have been received under section 505(i)(2) if—
											(I)the Secretary determines that the
				investigation is intended to support a biosimilar biological product
				application; and
											(II)the sponsor has
				failed to pay an initial or annual biosimilar biological product development
				fee for the product as required under subparagraph (A) or (B), or a
				reactivation fee as required under subparagraph (D).
											(iii)Financial
				holdNotwithstanding section 505(i)(2), except in extraordinary
				circumstances, the Secretary shall prohibit the sponsor of a clinical
				investigation from continuing the investigation if—
											(I)the Secretary determines that the
				investigation is intended to support a biosimilar biological product
				application; and
											(II)the sponsor has
				failed to pay an initial or annual biosimilar biological product development
				fee for the product as required under subparagraph (A) or (B), or a
				reactivation fee for the product as required under subparagraph (D).
											(iv)No acceptance
				of biosimilar biological product applications or supplementsIf a person has failed to pay an initial or
				annual biosimilar biological product development fee as required under
				subparagraph (A) or (B), or a reactivation fee as required under subparagraph
				(D), any biosimilar biological product application or supplement submitted by
				that person shall be considered incomplete and shall not be accepted for filing
				by the Secretary until all such fees owed by such person have been paid.
										(F)Limits regarding
				biosimilar development program fees
										(i)No
				refundsThe Secretary shall not refund any initial or annual
				biosimilar biological product development fee paid under subparagraph (A) or
				(B), or any reactivation fee paid under subparagraph (D).
										(ii)No waivers,
				exemptions, or reductionsThe Secretary shall not grant a waiver,
				exemption, or reduction of any initial or annual biosimilar biological product
				development fee due or payable under subparagraph (A) or (B), or any
				reactivation fee due or payable under subparagraph (D).
										(2)Biosimilar
				biological product application and supplement fee
									(A)In
				generalEach person that submits, on or after October 1, 2012, a
				biosimilar biological product application or a supplement shall be subject to
				the following fees:
										(i)A
				fee for a biosimilar biological product application that is equal to—
											(I)the amount of the
				fee established under subsection (b)(1)(D) for a biosimilar biological product
				application; minus
											(II)the cumulative
				amount of fees paid, if any, under subparagraphs (A), (B), and (D) of paragraph
				(1) for the product that is the subject of the application.
											(ii)A
				fee for a biosimilar biological product application for which clinical data
				(other than comparative bioavailability studies) with respect to safety or
				effectiveness are not required, that is equal to—
											(I)half of the amount
				of the fee established under subsection (b)(1)(D) for a biosimilar biological
				product application; minus
											(II)the cumulative
				amount of fees paid, if any, under subparagraphs (A), (B), and (D) of paragraph
				(1) for that product.
											(iii)A fee for a
				supplement for which clinical data (other than comparative bioavailability
				studies) with respect to safety or effectiveness are required, that is equal to
				half of the amount of the fee established under subsection (b)(1)(D) for a
				biosimilar biological product application.
										(B)Reduction in
				feesNotwithstanding section 204 of the Biosimilars User Fee Act
				of 2012, any person who pays a fee under subparagraph (A), (B), or (D) of
				paragraph (1) for a product before October 1, 2017, but submits a biosimilar
				biological product application for that product after such date, shall be
				entitled to the reduction of any biosimilar biological product application fees
				that may be assessed at the time when such biosimilar biological product
				application is submitted, by the cumulative amount of fees paid under
				subparagraphs (A), (B), and (D) of paragraph (1) for that product.
									(C)Payment due
				dateAny fee required by subparagraph (A) shall be due upon
				submission of the application or supplement for which such fee applies.
									(D)Exception for
				previously filed application or supplementIf a biosimilar
				biological product application or supplement was submitted by a person that
				paid the fee for such application or supplement, was accepted for filing, and
				was not approved or was withdrawn (without a waiver), the submission of a
				biosimilar biological product application or a supplement for the same product
				by the same person (or the person’s licensee, assignee, or successor) shall not
				be subject to a fee under subparagraph (A).
									(E)Refund of
				application fee if application refused for filing or withdrawn before
				filingThe Secretary shall refund 75 percent of the fee paid
				under this paragraph for any application or supplement which is refused for
				filing or withdrawn without a waiver before filing.
									(F)Fees for
				applications previously refused for filing or withdrawn before
				filingA biosimilar biological product application or supplement
				that was submitted but was refused for filing, or was withdrawn before being
				accepted or refused for filing, shall be subject to the full fee under
				subparagraph (A) upon being resubmitted or filed over protest, unless the fee
				is waived under subsection (c).
									(3)Biosimilar
				biological product establishment fee
									(A)In
				generalExcept as provided in subparagraph (E)(ii), each person
				that is named as the applicant in a biosimilar biological product application
				shall be assessed an annual fee established under subsection (b)(1)(E) for each
				biosimilar biological product establishment that is listed in the approved
				biosimilar biological product application as an establishment that manufactures
				the biosimilar biological product named in such application.
									(B)Assessment in
				fiscal yearsThe establishment fee shall be assessed in each
				fiscal year for which the biosimilar biological product named in the
				application is assessed a fee under paragraph (4) unless the biosimilar
				biological product establishment listed in the application does not engage in
				the manufacture of the biosimilar biological product during such fiscal
				year.
									(C)Due
				dateThe establishment fee for a fiscal year shall be due on the
				later of—
										(i)the first business
				day on or after October 1 of such fiscal year; or
										(ii)the first
				business day after the enactment of an appropriations Act providing for the
				collection and obligation of fees for such fiscal year under this
				section.
										(D)Application to
				establishment
										(i)Each biosimilar
				biological product establishment shall be assessed only one fee per biosimilar
				biological product establishment, notwithstanding the number of biosimilar
				biological products manufactured at the establishment, subject to clause
				(ii).
										(ii)In the event an
				establishment is listed in a biosimilar biological product application by more
				than one applicant, the establishment fee for the fiscal year shall be divided
				equally and assessed among the applicants whose biosimilar biological products
				are manufactured by the establishment during the fiscal year and assessed
				biosimilar biological product fees under paragraph (4).
										(E)Exception for
				new productsIf, during the fiscal year, an applicant initiates
				or causes to be initiated the manufacture of a biosimilar biological product at
				an establishment listed in its biosimilar biological product
				application—
										(i)that did not
				manufacture the biosimilar biological product in the previous fiscal year;
				and
										(ii)for which the
				full biosimilar biological product establishment fee has been assessed in the
				fiscal year at a time before manufacture of the biosimilar biological product
				was begun,
										the applicant shall not be
				assessed a share of the biosimilar biological product establishment fee for the
				fiscal year in which the manufacture of the product began.(4)Biosimilar
				biological product fee
									(A)In
				generalEach person who is named as the applicant in a biosimilar
				biological product application shall pay for each such biosimilar biological
				product the annual fee established under subsection (b)(1)(F).
									(B)Due
				dateThe biosimilar biological product fee for a fiscal year
				shall be due on the later of—
										(i)the first business
				day on or after October 1 of each such year; or
										(ii)the first business day after the enactment
				of an appropriations Act providing for the collection and obligation of fees
				for such year under this section.
										(C)One fee per
				product per yearThe biosimilar biological product fee shall be
				paid only once for each product for each fiscal year.
									(b)Fee setting and
				amounts
								(1)In
				generalSubject to paragraph (2), the Secretary shall, 60 days
				before the start of each fiscal year that begins after September 30, 2012,
				establish, for the next fiscal year, the fees under subsection (a). Except as
				provided in subsection (c), such fees shall be in the following amounts:
									(A)Initial
				biosimilar biological product development feeThe initial
				biosimilar biological product development fee under subsection (a)(1)(A) for a
				fiscal year shall be equal to 10 percent of the amount established under
				section 736(c)(5) for a human drug application described in section
				736(a)(1)(A)(i) for that fiscal year.
									(B)Annual
				biosimilar biological product development feeThe annual
				biosimilar biological product development fee under subsection (a)(1)(B) for a
				fiscal year shall be equal to 10 percent of the amount established under
				section 736(c)(5) for a human drug application described in section
				736(a)(1)(A)(i) for that fiscal year.
									(C)Reactivation
				feeThe reactivation fee
				under subsection (a)(1)(D) for a fiscal year shall be equal to 20 percent of
				the amount of the fee established under section 736(c)(5) for a human drug
				application described in section 736(a)(1)(A)(i) for that fiscal year.
									(D)Biosimilar
				biological product application feeThe biosimilar biological product
				application fee under subsection (a)(2) for a fiscal year shall be equal to the
				amount established under section 736(c)(5) for a human drug application
				described in section 736(a)(1)(A)(i) for that fiscal year.
									(E)Biosimilar
				biological product establishment feeThe biosimilar biological
				product establishment fee under subsection (a)(3) for a fiscal year shall be
				equal to the amount established under section 736(c)(5) for a prescription drug
				establishment for that fiscal year.
									(F)Biosimilar
				biological product feeThe biosimilar biological product fee
				under subsection (a)(4) for a fiscal year shall be equal to the amount
				established under section 736(c)(5) for a prescription drug product for that
				fiscal year.
									(2)LimitThe
				total amount of fees charged for a fiscal year under this section may not
				exceed the total amount for such fiscal year of the costs of resources
				allocated for the process for the review of biosimilar biological product
				applications.
								(c)Application fee
				waiver for small business
								(1)Waiver of
				application feeThe Secretary shall grant to a person who is
				named in a biosimilar biological product application a waiver from the
				application fee assessed to that person under subsection (a)(2)(A) for the
				first biosimilar biological product application that a small business or its
				affiliate submits to the Secretary for review. After a small business or its
				affiliate is granted such a waiver, the small business or its affiliate shall
				pay—
									(A)application fees
				for all subsequent biosimilar biological product applications submitted to the
				Secretary for review in the same manner as an entity that is not a small
				business; and
									(B)all supplement
				fees for all supplements to biosimilar biological product applications
				submitted to the Secretary for review in the same manner as an entity that is
				not a small business.
									(2)ConsiderationsIn
				determining whether to grant a waiver of a fee under paragraph (1), the
				Secretary shall consider only the circumstances and assets of the applicant
				involved and any affiliate of the applicant.
								(3)Small business
				definedIn this subsection, the term small business
				means an entity that has fewer than 500 employees, including employees of
				affiliates, and does not have a drug product that has been approved under a
				human drug application (as defined in section 735) or a biosimilar biological
				product application (as defined in section 744G(4)) and introduced or delivered
				for introduction into interstate commerce.
								(d)Effect of
				failure To pay feesA biosimilar biological product application
				or supplement submitted by a person subject to fees under subsection (a) shall
				be considered incomplete and shall not be accepted for filing by the Secretary
				until all fees owed by such person have been paid.
							(e)Crediting and
				availability of fees
								(1)In
				generalSubject to paragraph (2), fees authorized under
				subsection (a) shall be collected and available for obligation only to the
				extent and in the amount provided in advance in appropriations Acts. Such fees
				are authorized to remain available until expended. Such sums as may be
				necessary may be transferred from the Food and Drug Administration salaries and
				expenses appropriation account without fiscal year limitation to such
				appropriation account for salaries and expenses with such fiscal year
				limitation. The sums transferred shall be available solely for the process for
				the review of biosimilar biological product applications.
								(2)Collections and
				appropriation acts
									(A)In
				generalSubject to subparagraphs (C) and (D), the fees authorized
				by this section shall be collected and available in each fiscal year in an
				amount not to exceed the amount specified in appropriation Acts, or otherwise
				made available for obligation for such fiscal year.
									(B)Use of fees and
				limitationThe fees
				authorized by this section shall be available for a fiscal year beginning after
				fiscal year 2012 to defray the costs of the process for the review of
				biosimilar biological product applications (including such costs for an
				additional number of full-time equivalent positions in the Department of Health
				and Human Services to be engaged in such process), only if the Secretary
				allocates for such purpose an amount for such fiscal year (excluding amounts
				from fees collected under this section) no less than $20,000,000, multiplied by
				the adjustment factor applicable to the fiscal year involved.
									(C)Fee collection
				during first program yearUntil the date of enactment of an Act
				making appropriations through September 30, 2013, for the salaries and expenses
				account of the Food and Drug Administration, fees authorized by this section
				for fiscal year 2013 may be collected and shall be credited to such account and
				remain available until expended.
									(D)Provision for
				early payments in subsequent yearsPayment of fees authorized
				under this section for a fiscal year (after fiscal year 2013), prior to the due
				date for such fees, may be accepted by the Secretary in accordance with
				authority provided in advance in a prior year appropriations Act.
									(3)Authorization of
				appropriationsFor each of fiscal years 2013 through 2017, there
				is authorized to be appropriated for fees under this section an amount
				equivalent to the total amount of fees assessed for such fiscal year under this
				section.
								(f)Collection of
				unpaid feesIn any case where the Secretary does not receive
				payment of a fee assessed under subsection (a) within 30 days after it is due,
				such fee shall be treated as a claim of the United States Government subject to
				subchapter II of chapter 37 of title 31, United States Code.
							(g)Written requests
				for waivers and refundsTo qualify for consideration for a waiver
				under subsection (c), or for a refund of any fee collected in accordance with
				subsection (a)(2)(A), a person shall submit to the Secretary a written request
				for such waiver or refund not later than 180 days after such fee is due.
							(h)ConstructionThis
				section may not be construed to require that the number of full-time equivalent
				positions in the Department of Health and Human Services, for officers,
				employers, and advisory committees not engaged in the process of the review of
				biosimilar biological product applications, be reduced to offset the number of
				officers, employees, and advisory committees so
				engaged.
							.
			203.Reauthorization;
			 reporting requirementsPart 8
			 of subchapter C of chapter VII, as amended by section 202 of this Act, is
			 further amended by inserting after section 744H the following:
				
					744I.Reauthorization;
				reporting requirements
						(a)Performance
				reportBeginning with fiscal year 2013, not later than 120 days
				after the end of each fiscal year for which fees are collected under this part,
				the Secretary shall prepare and submit to the Committee on Energy and Commerce
				of the House of Representatives and the Committee on Health, Education, Labor,
				and Pensions of the Senate a report concerning the progress of the Food and
				Drug Administration in achieving the goals identified in the letters described
				in section 201(c) of the Biosimilars User Fee Act of 2012 during such fiscal
				year and the future plans of the Food and Drug Administration for meeting such
				goals. The report for a fiscal year shall include information on all previous
				cohorts for which the Secretary has not given a complete response on all
				biosimilar biological product applications and supplements in the
				cohort.
						(b)Fiscal
				reportNot later than 120 days after the end of fiscal year 2013
				and each subsequent fiscal year for which fees are collected under this part,
				the Secretary shall prepare and submit to the Committee on Energy and Commerce
				of the House of Representatives and the Committee on Health, Education, Labor,
				and Pensions of the Senate a report on the implementation of the authority for
				such fees during such fiscal year and the use, by the Food and Drug
				Administration, of the fees collected for such fiscal year.
						(c)Public
				availabilityThe Secretary shall make the reports required under
				subsections (a) and (b) available to the public on the Internet Web site of the
				Food and Drug Administration.
						(d)Study
							(1)In
				generalThe Secretary shall contract with an independent
				accounting or consulting firm to study the workload volume and full costs
				associated with the process for the review of biosimilar biological product
				applications.
							(2)Interim
				resultsNot later than June 1, 2015, the Secretary shall publish,
				for public comment, interim results of the study described under paragraph
				(1).
							(3)Final
				resultsNot later than September 30, 2016, the Secretary shall
				publish, for public comment, the final results of the study described under
				paragraph (1).
							(e)Reauthorization
							(1)ConsultationIn developing recommendations to present to
				the Congress with respect to the goals described in subsection (a), and plans
				for meeting the goals, for the process for the review of biosimilar biological
				product applications for the first 5 fiscal years after fiscal year 2017, and
				for the reauthorization of this part for such fiscal years, the Secretary shall
				consult with—
								(A)the Committee on
				Energy and Commerce of the House of Representatives;
								(B)the Committee on
				Health, Education, Labor, and Pensions of the Senate;
								(C)scientific and
				academic experts;
								(D)health care
				professionals;
								(E)representatives of
				patient and consumer advocacy groups; and
								(F)the regulated
				industry.
								(2)Public review of
				recommendationsAfter negotiations with the regulated industry,
				the Secretary shall—
								(A)present the
				recommendations developed under paragraph (1) to the Congressional committees
				specified in such paragraph;
								(B)publish such
				recommendations in the Federal Register;
								(C)provide for a
				period of 30 days for the public to provide written comments on such
				recommendations;
								(D)hold a meeting at
				which the public may present its views on such recommendations; and
								(E)after
				consideration of such public views and comments, revise such recommendations as
				necessary.
								(3)Transmittal of
				recommendationsNot later than January 15, 2017, the Secretary
				shall transmit to the Congress the revised recommendations under paragraph (2),
				a summary of the views and comments received under such paragraph, and any
				changes made to the recommendations in response to such views and
				comments.
							.
			204.Sunset
			 dates
				(a)AuthorizationThe
			 amendment made by section 202 shall cease to be effective October 1,
			 2017.
				(b)Reporting
			 requirementsThe amendment made by section 203 shall cease to be
			 effective January 31, 2018.
				205.Effective
			 date
				(a)In
			 generalExcept as provided
			 under subsection (b), the amendments made by this title shall take effect on
			 the later of—
					(1)October 1, 2012;
			 or
					(2)the date of the
			 enactment of this title.
					(b)ExceptionFees
			 under part 7 of subchapter C of chapter VII of the Federal Food, Drug, and
			 Cosmetic Act, as added by this title, shall be assessed for all biosimilar
			 biological product applications received on or after October 1, 2012,
			 regardless of the date of the enactment of this title.
				206.Savings
			 clauseNotwithstanding section
			 106 of the Prescription Drug User Fee Amendments of 2007 (21 U.S.C. 379g note),
			 and notwithstanding the amendments made by this title, part 2 of subchapter C
			 of chapter VII of the Federal Food, Drug, and Cosmetic Act, as in effect on the
			 day before the date of the enactment of this title, shall continue to be in
			 effect with respect to human drug applications and supplements (as defined in
			 such part as of such day) that were accepted by the Food and Drug
			 Administration for filing on or after October 1, 2007, but before October 1,
			 2012, with respect to assessing and collecting any fee required by such part
			 for a fiscal year prior to fiscal year 2013.
			207.Technical
			 amendment; conforming amendmentSection 735(1)(B) (21 U.S.C. 379g(1)(B)) is
			 amended by striking or (k).
			
